United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1057
Issued: April 14, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 26, 2018 appellant filed a timely appeal from a January 23, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right knee
condition causally related to the accepted December 3, 2016 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 5, 2016 appellant, then a 44-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 3, 2016 she experienced right knee pain when
descending steps while in the performance of duty. She did not stop work.
The employing establishment controverted the claim by letter dated December 9, 2016,
asserting that appellant had not provided medical evidence explaining how descending steps at
work resulted in a right knee injury.
In a development letter dated December 9, 2016, OWCP advised appellant of the
deficiencies of her claim. It requested additional factual and medical information and provided a
questionnaire for her completion. OWCP afforded appellant 30 days to submit the necessary
evidence.
Thereafter, appellant submitted x-rays of her right knee taken on December 5, 2016 which
were interpreted by Dr. Daniel P. Malone, a Board-certified diagnostic radiologist, as normal.
A December 15, 2016 magnetic resonance imaging (MRI) scan of appellant’s right knee
revealed patellar chondromalacia, possible mild quadriceps suprapatellar impingement syndrome,
possible minimal patellofemoral tracking disorder with reactive edema changes, and mild-tomoderate knee joint fluid.2
By decision dated January 9, 2017, OWCP denied appellant’s traumatic injury claim. It
found that the medical evidence of record was insufficient to establish causal relationship between
the accepted December 3, 2016 employment incident and a diagnosed condition.
On February 8, 2017 appellant requested reconsideration of OWCP’s January 9, 2017
decision. With her request, she provided reports dated December 8, 2016 through January 19,
2017 from Dr. Scott Dresden, a Board-certified family practitioner.
On December 8, 2016 Dr. Dresden evaluated appellant for complaints of right knee pain
that began on December 3, 2016 when she twisted her knee inward when descending stairs at work.
On physical examination, he found moderate tenderness to the suprapatellar and medial region
with normal range of motion, as well as positive Thessaly and McMurray tests. Dr. Dresden
diagnosed sprain of a right knee ligament. He opined that the injury was work related and that
appellant could return to work with restrictions.
In a follow-up report dated December 20, 2016, Dr. Dresden reviewed the December 15,
2016 MRI scan and diagnosed sprain of a ligament of the right knee and right patellofemoral
disorder. He again opined that the injury was work related and provided work restrictions.
Dr. Dresden provided similar reports on January 3 and 19, 2017.

2
The December 15, 2016 MRI scan was interpreted by Dr. Brain J. Laundre, a Board-certified diagnostic
radiologist.

2

Appellant submitted physical therapy notes dated January 3 through 26, 2017.
A February 7, 2017 MRI scan of appellant’s right knee revealed high-grade cartilage
fissuring in the median ridge of the patella with subtle subchondral bone marrow signal changes
in the medial facet of the patella (grade 3/4 chondromalacia); mild periligamentous edema
surrounding the medial collateral ligament, which could represent a grade 1 medial collateral
ligament sprain; and no meniscal tear. 3
In a progress note dated December 21, 2016, Dr. Todd Barnhardt, a Board-certified
orthopedic surgeon, evaluated appellant for complaints of right knee pain. He obtained a history
of her walking down a step on December 3, 2016 and feeling sharp pain in the medial aspect of
the right knee. Dr. Barnhardt noted that x-rays and a right knee MRI scan had demonstrated no
medial meniscus tear, but a small area of chondromalacia of the central ridge of the patella with
some subchondral bone edema. On examination, he found: palpable, but painless medial
parapatellar plica; pain at the posterior median joint line and along the distal hamstring to the pes
insertion; full extension and flexion to 130 degrees; and a positive McMurray test. Dr. Barnhardt
diagnosed right medial knee pain and ruled out a medial meniscal tear missed on diagnostic testing,
painful plica, or a painful distal hamstring insertion. He opined that the patellofemoral findings
on the MRI scan were incidental.
On December 28, 2016 Dr. Barnhardt diagnosed persistent medial right knee pain, noting
that the symptoms were most compatible with pes insertional tendinitis. On January 25, 2017 he
diagnosed persistent right knee pain.
On February 3, 2017 Dr. Dresden diagnosed right knee sprain and acute right knee pain
and indicated that the conditions were employment related.
In a progress note dated February 9, 2017, Dr. Dresden noted that appellant’s pain had
improved significantly “after [appellant] felt a rip while carrying her route.” He diagnosed sprain
of the medial collateral ligament of the right knee and advised that her injury was work related.
Dr. Dresden found that appellant’s work-related sprain was improving and that she had preexisting
chondromalacia.
On February 16, 2017 Dr. Barnhardt indicated that appellant had experienced a new right
knee injury when she was “walking at work and had a sudden searing pain in the medial aspect of
the right knee.” He noted that a February 7, 2017 MRI scan had revealed no effusion, but chondral
abnormalities of the patella with a small amount of bone marrow edema were unchanged from the
prior MRI scan. Dr. Barnhardt diagnosed persistent medial right knee pain and recommended
arthroscopy. He opined that it was unlikely that appellant had a meniscal tear given the imaging
studies.
In a February 23, 2017 progress report, Dr. Dresden reviewed appellant’s history of an
employment injury on December 3, 2016 and provided findings on examination. He diagnosed a
sprain of the medial collateral ligament of the right knee and patellofemoral disorder. Dr. Dresden

3

The February 7, 2017 MRI scan was interpreted by Dr. Leandro Espinosa, a Board-certified diagnostic radiologist.

3

advised that appellant had two issues, an improving employment-related sprain and preexisting
chondromalacia.
By decision dated May 5, 2017, OWCP denied modification of its January 9, 2017
decision. It noted that pain is a symptom, not a diagnosis of a condition. OWCP found that
appellant had not submitted sufficient rationalized medical evidence to establish causal
relationship between the incident of December 3, 2016 and her diagnosed conditions.
Subsequently, appellant submitted a December 5, 2016 report from Dr. Dresden, who
evaluated her for complaints of right knee pain that began on December 3, 2016 when she was
delivering a parcel and felt pain while stepping off stairs. On examination of the right knee,
Dr. Dresden noted mild tenderness to the suprapatellar and medial region. He diagnosed acute
pain of the right knee and right patellofemoral disorder. Dr. Dresden advised that appellant’s
condition was employment related and opined that she could return to work with restrictions.
Appellant submitted certificates of return to work from Dr. Barnhardt dated from March 23
through August 9, 2017, which indicated that she had been seen in his office and could return to
light work with restrictions.
On October 24, 2017 appellant requested reconsideration of OWCP’s May 5, 2017
decision. With her request, she submitted an October 3, 2017 letter from Dr. Barnhardt who noted
that he was treating her for a right knee injury causally related to her federal employment.
Dr. Barnhardt discussed appellant’s history of right knee pain on December 3, 2016 after
descending a step. He advised that in his initial report that he had diagnosed possible meniscus
pathology or painful plica syndrome. Dr. Barnhardt noted that appellant improved after an
excision of entrapping medial parpatellar plica found in a diagnostic arthroscopy. He indicated
that she had been consistent in relating the history of injury. Dr. Barnhardt disagreed with
OWCP’s finding that pain was not a diagnosis, noting that at the time “the exact structural reason
for [appellant’s] pain was not known” and that the “reason for appellant’s pain was identified at
the time of arthroscopy when the entrapping medial parapatellar plica was identified and excised.”
He opined that appellant’s work injury caused pain within the previously existing medial
parapatellar plica.
By decision dated January 23, 2018, OWCP denied modification of its May 5, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA,5 that an injury was sustained while in the performance of duty as alleged, and
4

Supra note 1.

5
S.C., Docket No. 18-1242 (issued March 13, 2019); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

4

that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease. 7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. 8 Fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.9 The second component is whether the employment incident caused a personal
injury.10
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment incident. 11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right knee
condition causally related to the accepted December 3, 2016 employment incident.
On October 3, 2017 Dr. Barnhardt advised that he was treating appellant for a right knee
injury sustained as a result of her federal employment. He provided a history of her experiencing
sharp right medial knee pain on December 3, 2016 walking down a step. Dr. Barnhardt opined
that appellant’s employment injury caused her pain in her preexisting medial parapatellar plica.
However, while he found that the accepted incident of December 3, 2016 had aggravated her
entrapping medial parapatellar plica, he failed to provide medical reasoning regarding how and
why the accepted employment incident would cause or contribute to the diagnosed condition. 12
Without explaining, physiologically, how the specific employment incident caused or aggravated
the diagnosed condition, his opinion on causal relationship is insufficient to meet appellant’s
burden of proof.13

6

T.H., Docket No. 18-1736 (issued March 13, 2019); R.C., 59 ECAB 427 (2008).

7

T.E., Docket No. 18-1595 (issued March 13, 2019); Delores C. Ellyett, 41 ECAB 992 (1990).

8

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388 (2008).

9

E.M., Docket No. 18-1599 (issued March 7, 2019); Bonnie A. Contreras, 57 ECAB 364 (2006).

10

Id.

11

See S.S., supra note 8; H.B., Docket No. 18-0781 (issued September 5, 2018).

12

P.K., Docket No. 17-0151 (issued December 12, 2018).

13

A.S., Docket No. 18-1684 (issued January 23, 2020).

5

In a series of reports from December 5, 2016 through February 23, 2017, Dr. Dresden
diagnosed a right knee sprain and acute right knee pain. He noted that appellant had twisted her
right knee at work on December 3, 2016 when descending stairs. Dr. Dresden opined that her
injury was employment related. On December 5, 2016 he diagnosed acute right knee pain and
right patellofemoral disorder and advised that the injury was related to work. In reports dated
December 20, 2016 and January 3 and 19, 2017, Dr. Dresden diagnosed a right knee ligament
sprain and right patellofemoral disorder and asserted that the injury was related to employment.
On February 3, 2017 he diagnosed a right knee sprain and acute right knee pain due to an
employment injury. While Dr. Dresden opined in these reports that appellant’s right knee
condition was work related, he failed to elaborate on that opinion. As noted above, without
explaining, physiologically, how the specific employment incident caused or aggravated the
diagnosed condition, his opinion on causal relationship is of limited probative value and
insufficient to meet her burden of proof. 14
On December 21, 2016 Dr. Barnhardt noted that appellant had experienced right knee pain
beginning December 3, 2016 when she descended a step. He diagnosed right medial knee pain
and ruled out a medial meniscal tear, painful plica, or a painful distal hamstring insertion. On
December 28, 2016 Dr. Barnhardt again diagnosed right knee medial pain and noted that
appellant’s symptoms were compatible with pes insertional tendinitis. In a January 25, 2017
progress report, he diagnosed persistent right knee pain. In the three reports Dr. Barnhardt limited
his diagnosis to right knee but, pain is a symptom and not a compensable medical diagnosis. 15
Regardless, he failed to address causal relationship in his reports. The Board has held that medical
evidence that does not offer an opinion regarding the cause of a diagnosed condition is of no
probative value on the issue of causal relationship. 16 Therefore, these reports are insufficient to
establish appellant’s claim.17
On February 16, 2017 Dr. Barnhardt evaluated appellant for a new knee injury that had
occurred when she was walking at work. He diagnosed persistent right knee medial pain. As
noted, the Board has held that pain is a symptom and not a compensable medical diagnosis. 18
Further, Dr. Barnhardt failed to provide an opinion as to the cause of this pain. 19 Consequently,
this report is also insufficient to satisfy appellant’s burden of proof.

14

Id.

15

See G.C., Docket No. 17-0537 (issued July 20, 2017).

16

J.M., Docket No. 18-0853 (issued March 9, 2020); A.D., 58 ECAB 149 (2006).

17

Id.

18

T.G., Docket No. 19-0904 (issued November 25, 2019).

19

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

6

Appellant submitted return to work certificates dated March 17 through August 9, 2017
from Dr. Barnhardt. In these certificates Dr. Barnhardt did not address causation and thus his
findings are of no probative value on the issue of causal relationship.20
OWCP also received physical therapy reports, but physical therapists are not considered
“physician[s]” as defined under FECA. 21 As such, these reports lack probative value and are
insufficient to establish appellant’s claim.22
The record also contains numerous x-rays and MRI scan reports of appellant’s right knee,
as interpreted by diagnostic radiologists. The Board has held that diagnostic tests standing alone
lack probative value on the issue of causal relationship as they do not address whether the
employment incident caused a diagnosed condition. 23
As the medical evidence of record does not contain a rationalized opinion establishing
causal relationship, the Board finds that appellant has not met her burden of proof. 24
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right knee
condition causally related to the accepted December 3, 2016 employment incident.

20

See P.S., Docket No. 17-0939 (issued June 15, 2018).

21

See 5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law); 20 C.F.R. § 10.5(t); T.G., Docket No. 19-0904 (issued November 25, 2019); David P. Sawchuk, 57
ECAB 316, 320 n.11 (2006).
22

R.G., Docket No. 18-0236 (issued December 17, 2019).

23

See V.Y., Docket No. 18-0610 (issued March 6, 2020).

24

J.M., supra note 16.

7

ORDER
IT IS HEREBY ORDERED THAT the January 23, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 14, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

